EXHIBIT 10.19
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made
this 31st day of December, 2008 (the “Effective Date”), is entered into by SMITH
INTERNATIONAL, INC., a Delaware corporation with its principal place of business
at Houston, Texas (the “Company”), and BRYAN DUDMAN, an individual residing at
Waelder, Texas (the “Executive”).
          WHEREAS, the Executive and the Company are parties to that certain
employment agreement dated December 10, 1987 (the “Original Agreement”); and
          WHEREAS, the Company now desires to make certain amendments to the
Original Agreement as it deems advisable (i) which are intended to prevent an
inclusion of income to the Executive or imposition of penalties on the Executive
under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
or otherwise to facilitate compliance with Section 409A of the Code and (ii) to
otherwise update the Original Agreement; and
          WHEREAS, the Company desires to continue to employ the Executive, and
the Executive desires to continue to be employed by the Company; and
          WHEREAS, in order to effect the foregoing, the Company and the
Executive wish to enter into this Agreement on the terms and conditions set
forth below.
          NOW THEREFORE, In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
     1.    Term of Employment.
          1.1    The Company hereby agrees to continue to employ the Executive
because of the extraordinary and unique services the Executive has rendered and
can render to the Company, and the Executive accepts continued employment with
the Company, upon the terms set forth in this Agreement, for the period
commencing on the Effective Date and ending on December 31, 2011, unless sooner
terminated in accordance with the provisions of Section 4.
          1.2    At each anniversary of the Effective Date (an “Anniversary
Date”), the period of employment hereunder (the “Employment Period”) shall be
extended for one additional year, but, provided the Executive is still employed
hereunder, the Employment Period shall end forthwith at the earlier of the
Executive attaining the age of 65 years or if the Executive begins to receive
benefits under any pension or retirement income plan provided by the Company or
any of its subsidiaries.
     2.    Title; Capacity; Duties. The Executive shall serve as Executive Vice
President, President Smith Drilling and Evaluation or in such other position as
the Company’s Board of Directors (the “Board”) may determine from time to time.
The foregoing description of Executive position shall not limit the Company from
assigning to Executive other duties and functions in addition to or in
substitution for those described above. The Executive shall be subject to the
supervision of, and shall have such authority as is delegated to him by the
Board, the Company’s Chief Executive Officer or such other senior executive(s)
as the Board or the Chief Executive Officer shall determine.
     3.    Compensation and Benefits.
          3.1    Salary. The Company shall pay the Executive, in regular
periodic installments, consistent with the Company’s general pay practices, an
annualized base salary of $676,000 for each one year period (or portion
thereof), commencing on the Effective Date, during the Employment Period. Such
salary shall be subject to adjustment as determined by the Board in its annual
review of Executive’s performance hereunder. Executive specifically acknowledges
that Company has no obligation to increase said salary as a result of such
review.
          3.2    Fringe Benefits and Bonus. The Executive shall be entitled to
participate in all bonus, stock purchase, warrant, stock option and any other
form of benefit programs that the Company establishes and makes available to its
executive employees, if any, to the extent that Executive’s position, tenure,
salary, age, health and other qualifications make

100



--------------------------------------------------------------------------------



 



him eligible to participate. Any annual bonus shall be paid to the Executive no
later than the 15th day of the third month following the fiscal year for which
such bonus was earned, unless the Executive shall elect to defer the receipt of
such annual bonus under an arrangement established by the Company which is
intended to comply with Section 409A of the Code.
          3.3   Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, upon presentation
by the Executive of documentation, expense statements, vouchers and/or such
other supporting information as the Board of Directors may request.
     4.   Employment, Termination. The employment of the Executive by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:
          4.1   At the election of the Company, for cause, immediately upon
written notice by the Company to the Executive. For the purposes of this
Section 4.1, cause for termination shall be deemed to exist upon (a) the
conviction of the Executive of, or the entry of a pleading of guilty or nolo
contendere by the Executive to, any crime involving moral turpitude or any
felony; or (b) any theft, embezzlement, fraud or other act of dishonesty whether
or not involving the Company, which, in the good faith finding of the Board,
will have a material adverse effect on the Company if Executive’s employment by
the Company were to continue.
          4.2   Upon the Executive’s death or in accordance with the Company’s
policies applicable to Executive in the event of the inability of the Executive
to provide services due to illness, disability, or physical or emotional
incapacity.
          4.3   If for any reason the Executive’s Position is eliminated or
otherwise becomes redundant, or his responsibilities are substantially
decreased, whether because of merger, acquisition, sale of business or assets,
dissolution, tender offer, or any other reason.
          4.4   The expiration of the Employment Period in accordance with
Section 1.2.
     5.   Effect of Termination.
          5.1   Termination Pursuant to Section 4.1 or 4.4. In the event the
Executive’s employment is terminated pursuant to Section 4.1 or 4.4, the Company
shall pay to the Executive the compensation and benefits otherwise payable to
him under Section 3 through the last day of his actual employment by the
Company. Any compensation previously earned by Executive hereunder but not yet
paid to him shall be accelerated and shall become payable in a lump sum upon
such a termination of employment, unless the Executive has made an irrevocable
election under any deferred compensation arrangement subject to Section 409A of
the Code to defer any portion of such compensation, in which case such deferral
election, and the terms of the applicable arrangement, shall apply to such
portion and such amounts shall be payable in accordance with the applicable
arrangement.
          5.2   Termination Pursuant to Section 4.2 or 4.3. If the Executive’s
employment is terminated pursuant to Section 4.2 or 4.3, the Company shall pay
to the Executive or his personal representative, as the case may be, the
compensation which would otherwise be payable to the Executive under Section 3
in a lump sum, equal to the amounts in effect under Section 3 through the end of
the Employment Period. Any compensation previously earned by Executive hereunder
but not yet paid to him shall be accelerated and shall become payable in a lump
sum upon termination of employment, unless the Executive has made an irrevocable
election under any deferred compensation arrangement subject to Section 409A of
the Code to defer any portion of such compensation, in which case such deferral
election, and the terms of the applicable arrangement shall apply to such
portion and such amounts shall be payable in accordance with the applicable
arrangement.
          5.3   No Duty to Mitigate. If the Executive’s employment is terminated
pursuant to Section 4.3 or under circumstances constituting a breach of this
Agreement by the Company, the payments and benefits provided in Section 5.2
shall be payable without regard to Executive’s other income or his ability to
obtain other employment, and Executive shall be under no duty to mitigate the
amount payable hereunder.
          5.4   Survival. The provisions of Sections 6, 7 and 8 shall survive
the termination of this Agreement.
     6.   Breach of Contract by Executive. Executive recognizes that the Company
is entering into this Agreement in order to obtain the exclusive use of his
personal services during the term hereof, that Executive’s services are of a
special, unique,

101



--------------------------------------------------------------------------------



 



unusual, extraordinary, creative and intellectual character, and that the
commercial success of the enterprise by which Executive is employed depends
primarily upon the unique character of his services. Executive therefore agrees
that the termination of employment by the Executive or the diversion of a
substantial portion of the Executive’s services to unrelated endeavors during
the Employment Period, in violation of this Agreement and without consent of the
Company, shall be a material breach of this Agreement. The Executive understands
that such loss or diversion of his services could neither be cured by the hiring
of other executives nor could damages be reasonably or adequately calculated and
recovered in an action at law, and therefore Executive further agrees that, to
the extent permitted by law, any material breach of this Agreement may, without
limiting any other remedies, be prevented or cured by an action for specific
performance or injunctive relief, without the need for the Company to post bond
or other security.
     7.   Non-Competition.
          (a)   During the Employment Period, the Executive will not directly or
indirectly:
          (i)   As an individual proprietor, partner, stockholder, officer,
executive, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as a holder of not more than one percent (1%) of the
total outstanding stock of a publicly held company), engage in the business of
developing, producing, marketing or selling, whether at wholesale or at retail,
or of performing, providing, or offering, products and/or services of the kind
or type developed or being developed, produced, marketed, sold, offered,
provided or performed by the Company while the Executive was employed by the
Company; or
          (ii)   recruit, solicit or induce, or attempt to induce, any executive
or executives of the Company or any other person or entity having any continuing
or periodic relationship with the Company to terminate their employment with, or
otherwise cease their relationship with, the Company; or
          (iii)   solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the customers or accounts, or
prospective customers or accounts, of the Company which were contacted,
solicited or served by the Executive while employed by the Company.
          (b)   If any restriction set forth in this Section 7 is found by a
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas as to which it may be
enforceable.
          (c)   The restrictions contained in this Section 7 are necessary for
the protection of the business and goodwill of the Company and are considered by
the Executive to be reasonable for such purpose. The Executive agrees that any
breach of this Section 7 will cause the Company substantial and irrevocable
damage and therefore, the Company shall have the right, in addition to any other
remedies it may have, to seek specific performance and injunctive relief,
without the need to post a bond or other security.
     8.   Proprietary Information and Developments.
          8.1   Proprietary Information.
          (a)   Executive agrees that all information and know-how, whether or
not in writing, of a private, secret or confidential nature concerning the
Company’s business or financial affairs, business methods, suppliers or
customers (collectively, “Proprietary Information”) is and shall be the
exclusive property of the Company. Executive will not disclose any Proprietary
Information to others outside the Company or use the same for any unauthorized
purposes without written approval by the Board, either during or after his
employment, unless and until such Proprietary Information has become public
knowledge without fault of the Executive.
          (b)   Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, flow charts, business methods, promotional
materials, video or sound recordings, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by the Executive or others, which shall come into his custody or
possession, shall be and are the exclusive property of the Company to be used by
the Executive only in the performance of his duties for the Company.

102



--------------------------------------------------------------------------------



 



          (c)   Executive agrees that his obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (a) and
(b) above, also extends to such types of information, know-how, records and
intangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Executive in the course of the Company’s business.
          8.2   Developments.
          (a)   Executive will make full and prompt disclosure to the Company of
all inventions, improvements, discoveries, methods, developments, software and
works of authorship, whether or not patentable or copyrightable, which are
created, made, conceived or reduced to practice by the Executive or under his
direction or jointly with others during his employment by the Company, whether
or not during normal working hours or on the premises of the Company (all of
which are collectively referred to in this Agreement as “Developments”).
          (b)   Executive agrees to assign and does hereby assign to the Company
(or any person or entity designated by the Company) all his right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this Section
8.2(b) shall not apply to Developments which do not relate to the present or
planned business or research and development of the Company and which are made
and conceived by the Executive not during normal working hours, not on the
Company’s premises and not using the Company’s tools, devices, equipment or
Proprietary Information.
          (c)   Executive agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual and intangible property rights (both in the United States and in
foreign countries) relating to Proprietary Information and Developments.
Executive shall sign all papers, including, without limitation, copyright
applications and/or assignments, patent applications and/or assignments,
declarations, oaths, formal assignments, assignments of proprietary rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Proprietary Information or
Development.
          8.3   Other Agreements. Executive hereby represents that he is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. Executive further represents that his performance of all the
terms of this Agreement and as an Executive of the Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by him in confidence or in trust prior to his employment with the
Company.
       9.   Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 9. A copy of all notices given by Executive to the
Company shall be sent to each member of the Board.
     10.   Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
     11.   Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement,
including, without limitation, the Original Agreement.
     12.   Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive.
     13.   Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the Law of the State of Texas, without reference to
principles of conflict of law.
     14.   Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or

103



--------------------------------------------------------------------------------



 



which may succeed to its assets or business, provided, however, that the
obligations of Executive are personal and shall not be assigned by him.
     15.   Section 409A. The parties intend that this Agreement be interpreted
in a manner to be exempt from the requirements of Section 409A of the Code and,
where not so exempt, to be in compliance therewith. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A of
the Code. Other than pursuant to an irrevocable deferral election that complies
with the requirements of Section 409A of the Code pursuant to a deferred
compensation arrangement implemented by the Company, Executive (or his estate or
beneficiary) shall have no right to dictate the taxable year in which any
payment hereunder should be paid. Notwithstanding any provision of this
Agreement to the contrary, only to the extent that this Agreement is subject to
the requirements of Section 409A of the Code and is not exempted from such
requirements, if at the time of Executive’s termination of employment with the
Company, the Executive is a “specified employee” within the meaning of
Section 409A of the Code, no payment or benefit that results from the
Executive’s termination of employment will be provided until the date which is
six months after the date of Executive’s termination of employment. Payments to
which the Executive would otherwise be entitled during the six-month period
described above will be accumulated and paid in a lump sum on the first day of
the seventh month after the date of the Executive’s termination of employment.
For purposes of this Section 15 and, only to the extent that this Agreement is
subject to the requirements of Section 409A of the Code and is not exempted from
such requirements, Sections 4 and 5, “terminate”, “termination” or “termination
of employment” shall have the same meaning as “separation from service” as set
forth in Treasury Regulation section 1.409A-1(h)(1). All reimbursements and
in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A of the Code shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, without limitation, that (i) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, provided, that Executive shall have submitted an invoice for such fees
and expenses at least 10 days before the end of the calendar year next following
the calendar year in which such fees and expenses were incurred; (ii) the amount
of in-kind benefits that the Company is obligated to pay or provide in any given
calendar year shall not affect the in-kind benefits that the Company is
obligated to pay or provide in any other calendar year; (iii) the Executive’s
right to have the Company pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit; and (iv) in
no event shall the Company’s obligations to make such reimbursements or to
provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the 20th anniversary of the Effective Date).
     16.   Miscellaneous.
          16.1   No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver of consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
          16.2   The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          16.3   In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

104



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year set forth above.

                      SMITH INTERNATIONAL, INC.    
 
               
 
  By:                          
 
               
 
      Its:        
 
               
 
                    EXECUTIVE:    
 
                         

105